PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,237,131
Issue Date: 2022 Feb 1
Application No. 15/160,636
Filing or 371(c) Date: 20 May 2016
Attorney Docket No. CELB-048/01US 310213-2200 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. § 1.705(B)” filed April 6, 2022, requesting that the Office correct the patent term adjustment (PTA) from 542 days to 589 days.  

The Office has redetermined the PTA to be 525 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On February 1, 2022, the Office determined that patentee was entitled to 542 days of PTA. 

On March 24, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 589 days, accompanied by a one (1) month extension of time and fee under 37 CFR 1.136(a).

DECISION

Upon review, the Office finds that patentee is entitled to 525 days of PTA.

Patentee and the Office agree as to the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), and the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of applicant delay under 37 CFR 1.704. 

Specifically, patentee asserts that a 2-day period of reduction for applicant delay in connection with the filing of an supplemental reply or other paper filed after a reply has been filed, on April 24, 2019, is incorrect, as no supplemental reply was filed.

Patentee further asserts that the 78-day period of reduction for applicant delay in connection with the filing of an amendment under 37 CFR 1.312 or other paper filed after a notice of allowance, on has been mailed is not warranted, as the paper was expressly requested by the Office.

Patentee discloses a 33-day period of reduction should be entered in connection with the filing, on August 5, 2016, of a paper containing an omission. 

“A” Delay
 
The patentee and the Office are in agreement regarding the 431 days of “A” delay.

The Office finds that “A” delay includes the following period(s):
A period of 424 days under 37 CFR 1.703(a)(1), beginning July 21, 2017, the day after the date fourteen months after the filing date of the application and ending September 17, 2018, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed;
A period of 7 days under 37 CFR 1.703(a)(2), beginning August 23, 2019, the day after the date four months after the date a reply was filed and ending August 29, 2019, the date an Office action under 35 U.S.C. 132 (a final Office action) was mailed. 
   
“B” Delay 
  
The Office has determined that the number of days of “B” delay is 361 days.

The length of time between the filing date of the application and issuance is 2084 days, which is the number of days beginning May 20, 2016, the date the application was filed, and ending February 1, 2022, the date of patent issuance.
 
The time consumed by continued examination is 627 days.  The time consumed by continued examination includes the following period(s): 
A period of 627 days, beginning December 27, 2019 (the filing date of the first RCE) and ending September 13, 2021 (the mailing date of a notice of allowance).

 The number of days beginning on the filing date (May 20, 2016) and ending on the date three years after the filing date (May 20, 2019) is 1096 days.

The result of subtracting the time consumed by continued examination (627 days) from the length of time between the application filing date and issuance (2084 days) is 1775 days, which exceeds three years (1096 days) by 679 days. The “B” delay therefore is 679 days. The “B” delay period runs from May 21, 2019, the day after the date three years after the day the application was filed, to December 26, 2019, the day before the date the first RCE was filed (220 days); from September 14, 2021, the day after the date a notice of allowance was mailed until February 1, 2022, the date the application issued as a patent (141 days). 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 7 days. The 7 days of “A” delay beginning August 23, 2019 under 37 CFR 1.703(a)(2) overlaps with the “B” delay period.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 260 (33+0+28+49+86+64) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 33 day period pursuant to 37 CFR 1.704(c)(7) for the filing a reply containing an omission, beginning August 6, 2016, the day after the date a reply containing an omission was filed and ending September 7, 2016, the date a reply correcting the omission was filed. The Office thanks applicant for it good father an candor in bringing this to the attention of the Office;
A 0 day period of reduction under 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an information disclosure statement (IDS)) filed April 24, 2019. Upon review, no IDS or other supplemental paper was filed April 24, 2019. Accordingly, the 2-day period of reduction for applicant delay previously entered is removed and replaced with a 0 day period of reduction;
A 28 day period pursuant to 37 CFR 1.704(b) for the filing of a response (an RCE) on December 27,2019, three months and 28 days after the day after the date a final Office action was mailed;
A 49 day period pursuant to 37 CFR 1.704(b) for the filing of a response (an RCE) on November 9, 2020, three months and 49 days after the date a final Office action was mailed;
An 86 day period pursuant to 37 CFR 1.704(b) for the filing of a response on September 2, 2021, three months and 86 days after the day after the date an Office action was mailed.
A 64 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under 37 CFR 1.312 or other paper, other than an RCE or a paper expressly requested by the Office, after a notice of allowance was mailed, for the period from the day after the date the notice of allowance was mailed, September 14, 2021, to the date the amendment under 37 CFR 1.312 or other paper was filed.

The Office previously assessed a 78 day period of reduction for applicant delay in connection with this paper. Patentee asserts the period of reduction for this paper should be 0 days because the paper was expressly requested by the Office. Specifically, a response to the Notice to File Corrected Application Papers Notice of Allowance Mailed mailed September 16, 2021 was included in paper filed November 16, 2021.

Patentee’s argument has been considered, but is not persuasive. 

Upon further review and in consideration of Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, Final Rule, 85 FR 36335 (Jun. 16, 2020), a 64 day reduction for applicant delay is warranted. Under the aforementioned final rule, 37 CFR 1.704(c)(10) was modified, for applications filed on after May 29, 2020 in which a notice of allowance was mailed on or after July 16, 2020, to indicate that the submission of an amendment or other paper under § 1.312, other than a paper expressly requested by the Office or a request for continued examination (RCE), after a notice of allowance has been given or allowed, will result in a reduction beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment under § 1.312 or other paper was filed. 

While 37 CFR 1.704(c)(10) as amendment by the Final Rule Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020) states that there will not be a reduction assessed for amendments under 37 CFR 1.312 and other papers that are expressly requested by the Office, the submission on November 16, 2021 included not only a response to  also included a Rule 1.46 request to change the applicant. This paper was not expressly requested by the Office. Moreover MPEP 2732 states, in pertinent part:

The submission of the following papers after a "Notice of Allowance" is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the "Notice of Allowance" or "Notice of Allowability;" (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office).

Under 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d).

A request to change or correct the applicant is not among the papers that is not considered a “failure to engage” and is most similar to a request to correct or change inventorship, which is a type of paper which will be considered a “failure to engage”. As such, the amendment under 37 CFR 1.312 or other paper filed November 16, 2021 included a paper which was not expressly request and is considered a failure to engage in reasonable efforts to conclude processing or examination. Therefore, in accordance with the aforementioned Final Rule, a period of reduction for applicant delay beginning September 14, 2021, the day after the date the notice of allowance was mailed, and ending November 16, 2021, the date the amendment under 37 CFR 1.312 or other paper was filed, November 16, 2021, (64 days) will be entered. The 78 day period of reduction for applicant delay is removed and replaced with a 64 day period of reduction.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
431 + 361 + 0 – 7- 260  =  525 days

Patentee’s Calculation:

431 + 361 + 0 – 7 - 196 =  589 days


CONCLUSION

The Office affirms that patentee is entitled to five hundred twenty-five (525) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 431 + 361 + 0 – 7 – 260 = 525 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to five hundred twenty-five (525) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction